Case 3:17-cv-00072-NKM-JCH Document 824 Filed 08/07/20 Page 1 of 3 Pageid#: 13581




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                 CHARLOTTESVILLE DIVISION

    ELIZABETH SINES, et al,                       )
        Plaintiffs,                               )
                                                  )
    v.                                            )        Civil Action No. 3:17-cv-00072
                                                  )
                                                  )
    JASON KESSLER, et al,                         )
        Defendants.                               )


                  UNITED STATES’ OPPOSITION TO MOTION TO COMPEL


           The United States advises the Court it has reached a resolution that renders moot

   Plaintiffs’ Motion to Compel Documents from the United States Department of Justice. Mot.

   (July 24, 2020), ECF No. 816.

           Although the United States denied Plaintiffs’ initial request in 2019, as specified in the

   attached letter August 7, 2020 (Exhibit 1), the United States has issued a final response to

   Plaintiffs’ modified request authorizing the disclosure of certain information and testimony, as

   allowed under applicable regulations. 28 C.F.R. § 16.21, et seq.; United States ex rel. Touhy v.

   Ragen, 340 U.S. 462, 470 (1951). As explained in the attached decision, while disclosure of

   materials collected in federal criminal investigations to private civil litigants is rare, after careful

   consideration, the United States determined it was appropriate under these particular and narrow

   circumstances to disclose certain of the requested documents, and only under a protective order

   in compliance with the Privacy Act, 5 U.S.C. § 552a. Ex. 1 at 1. As further stated in the attached

   decision, Plaintiffs have agreed to withdraw their request for recordings of calls from the Bureau

   of Prisons and for certain information on James Fields’ personal computers. Id. Finally, although

   the Department typically would limit testimony to a written affidavit where “feasible,” under the


                                                      1
Case 3:17-cv-00072-NKM-JCH Document 824 Filed 08/07/20 Page 2 of 3 Pageid#: 13582




   unique circumstances of this case, including the limitation of the requested testimony to matters

   to which he has already testified in state court, the United States has authorized FBI Staff

   Operations Specialist Brant Meyer to testify solely about the topics on which he testified at

   Fields’s criminal trial and only insofar as his testimony will have minimal impact on his federal

   law enforcement duties. See id. at 1-2.

          An action is moot and must be dismissed for lack of jurisdiction where there is “no

   reasonable expectation” the issue will arise again. Telco Commc’ns, Inc. v. Carbaugh, 885 F.2d

   1225, 1231 (4th Cir. 1989). As the United States has issued a final decision in response to the

   Plaintiffs’ updated request for materials and information, and will be producing information, it

   considers this matter finally resolved. Plaintiffs’ counsel indicates they will consider the Touhy

   decision letter and this motion and respond in seven days.

                                                   Respectfully submitted,

                                                   DANIEL P. BUBAR
                                                   Attorney for the United States,
                                                   Acting Under Authority Conferred by
                                                   28 U.S.C. § 515.

  Date: August 7, 2020                             /s/ Sara Bugbee Winn
                                                   Sara Bugbee Winn
                                                   Assistant United States Attorney
                                                   Virginia State Bar No. #35924
                                                   P. O. Box 1709
                                                   Roanoke, VA 24008-1709
                                                   Telephone: (540) 857-2250
                                                   Facsimile: (540) 857-2283
                                                   E-mail: Sara.Winn@usdoj.gov




                                                  2
Case 3:17-cv-00072-NKM-JCH Document 824 Filed 08/07/20 Page 3 of 3 Pageid#: 13583




                                 CERTIFICATE OF SERVICE

         I hereby certify that on August 7, 2020, I caused a true copy of the foregoing to be filed

  electronically with the Clerk of Court using the CM/ECF system, which will send notification of

  such filing to all counsel of record.



                                                     /s/ Sara Bugbee Winn
                                                     Sara Bugbee Winn
                                                     Assistant United States Attorney




                                                 3
